DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 05/2/2022. As directed by the amendment: claims 1-13, 18-26 have been amended, no claims have been cancelled and no new claims have been added.  Thus, claims 1-26 are presently pending in this application.

Drawings
The Examiners withdraws the objections to the Drawings. 

Specification
The Examiners withdraws the objections to the Specifications. 

Claim Objections
Claims 1, 3-5, 7, 9-12, 17, 19, 21-22, 24, and 26 are objected to because of the following informalities:  
	Claim 1 recites “a patient” (ll.3 and 6) which is suggested to be changed to –the patient–. 
	Claim 3 recites “the change in situation” (ll.5 and 11) which is suggested to be changed to –the change in the situation–. 
Claim 3 recites “a number of markings” (ll.9) and “the number of markings” (ll.12) which is suggested to be changed to –a number of the markings– and –the number of the markings–.
Claim 4 recites “the change in situation” (ll.7) which is suggested to be changed to –the change in the situation– and recites “the number of markings” (ll.8) which is suggested to be changed to –the number of the markings–.
Claim 5 recites “the change in situation” (ll.3) which is suggested to be changed to –the change in the situation–.
Claim 7 recites “the evaluation unit concludes that there is a change in situation of the flexible line” (ll.8-9) which is suggested to be changed to –the evaluation unit concludes that the change in the situation of the flexible line is–. 
Claim 9 recites “the change in situation” (ll.9) which is suggested to be changed to –the change in the situation–.
Claim 10 recites “severed in the event of the change in situation” (ll.8-9) which is suggested to be changed to –severed in response to the change in the situation–. 
Claim 11 recites “the number of rotations” (ll.7) which is suggested to be changed to –a number of rotations–.
Claim 12 recites “when tension is applied” (ll.3) which is suggested to be changed to –when the tension is applied–.
Claim 12, 17, 19, and 21 recites “in such a way that” which is suggested to be changed to –such that–.
Claim 21 recites “the change in situation” (ll.3) which is suggested to be changed to –the change in the situation–.
Claim 22 recites “a flexible arterial line” (ll.2) and “a flexible venous line” (ll.3) which is suggested to be changed to –the flexible arterial line– and –the flexible venous line–.
Claim 24 recites “conveying blood” (ll.2) which is suggested to be changed to –conveying the blood–.
Claim 24 recites “the change in situation” (ll.6) which is suggested to be changed to –the change in the situation–.
Claim 26 recites “a patient” (ll.2) twice which is suggested to be changed to –the patient–.
Claim 26 recites “due to tension” (ll.7) which is suggested to be changed to –due to the tension–.
Claim 26 recites “detect a change” (ll.9) which is suggested to be changed to –detect the change–.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 makes unclear whether “an optical image capture system” is the same or different from “a detection system” recited in claim 1. 
The remaining claims 3-4 are also rejected based on dependency upon a rejected claim.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: an “evaluation unit” in claims 1, 3-4, 7, and 10-11, and a “detection system” in claims 1 and 26.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6, 12-14, 16-18, 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopperschmidt (US 20090306574 A1).

Regarding Claim 1, Kopperschmidt discloses a device and to a method for monitoring access to vessels during extracorporeal blood treatment, and Kopperschmidt teaches a device for monitoring access to a patient ("The invention relates to a device and to a method for monitoring access to vessels during extracorporeal blood treatment", Abstract)
for a device by means of which a liquid is withdrawn from the patient and/or supplied to the patient ("The device according to the present invention, which can be retrofitted to an apparatus for supplying and removing fluids to or from a patient", ¶ 14) via a flexible line 7 ("the hose line is made from a flexible material that easily bends", ¶ 12),
in which blood ("blood", Abstract) of a patient is withdrawn from the patient via a flexible arterial line 6 ("Arterial hose line", fig.1, ¶ 30) having an arterial puncture cannula 5 ("arterial puncture cannula", fig.1, ¶ 30) and supplied to the patient via a flexible venous line (distal portion of line 7 in fig. 1, "venous hose line", ¶ 30, 35) having a venous puncture cannula 8 ("venous puncture cannula", fig.1, ¶ 30) ("a patient's blood is delivered to the patient via a venous hose line, which has a venous puncture cannula or puncture needle, and is removed from the patient via an arterial hose line, which has an arterial puncture cannula or puncture needle", ¶ 2), wherein
the device for monitoring access to a patient has a line guide 26 ("means", ¶ 35) for guiding a line segment 27 ("loop 27", fig.1, ¶ 38) of the flexible line 7 ("means 26...for fixing a hose segment of venous hose line 7 in the form of a loop 27", ¶ 35), an apparatus 22/24 (comprising at least “a monitoring device 22” and "pressure sensor 24", fig.1, ¶ 34), for detecting a situation of the line segment 27 guided by the line guide 26 ("a pressure sensor 24... measures the pressure in venous hose line 7", ¶ 34),
and an evaluation unit (part of "central control unit 15", fig.1, ¶ 33) that is configured such that, when a change in the situation of the line segment 27 due to tension applied to the flexible line 7, is detected ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line, which is monitored by a pressure monitoring device", Abstract; "In order to monitor the pressure in the arterial hose line, the dialysis apparatus has a monitoring device 22, which is connected via a data line 23 to a pressure sensor 24", ¶ 34),
the evaluation unit 15 ("central control unit", fig.1, ¶ 33) concludes that incorrect vessel access is occurring (“venous puncture cannula (needle) slips out of the vascular access”, see ¶ 34), and
the apparatus 22/24 ("pressure sensor 24", fig.1, ¶ 34) for detecting the situation of the line segment 27 guided by the line guide 26 ("means", ¶ 35) comprises a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37 NOTE: “spatial position” of line segment is inherently taught by “slipping-out” position of the line segment ) relative to the apparatus 22/24 for detecting the situation ("a monitoring device 22, which is connected...to a pressure sensor 24", ¶ 34, fig.1).

Regarding Claim 5, Kopperschmidt teaches the apparatus 22/24 for detecting the situation has a tactile sensor system ("pressure sensor", fig.1, ¶ 34; Note: pressure sensors are inherently tactile sensors), configured such that the change in situation of the flexible line 7 due to the tension applied to the flexible line 7 is detected ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line, which is monitored by a pressure monitoring device", Abstract).

Regarding Claim 6, Kopperschmidt teaches that the tactile sensor system has a tactile sensor 24 ("pressure sensor", fig.1, ¶ 34; pressure sensors are inherently tactile sensors) that is brought, under resilient bias, against the line segment 27 guided by the line guide 26 ("means", ¶ 35).

Regarding Claim 12, Kopperschmidt teaches that the line guide 26 ("means", ¶ 35) is formed such that the line segment 27 is guided in the shape of a loop (figs.1,4) that contracts when tension is applied (contracts into shape of "kinking point 39", fig.4, ¶ 45).

Regarding Claim 13, Kopperschmidt teaches the line guide 26 has a housing body (fig.2), comprising a first guide channel 28 ("First fixing element", fig.2, ¶ 43) for receiving a first portion of the line segment of the flexible line, and a second guide channel 29 ("Second fixing element", fig.2, ¶ 44) for receiving a second portion of the line segment of the flexible line 7.



    PNG
    media_image1.png
    660
    648
    media_image1.png
    Greyscale

Annotated Figure 2 of Kopperschmidt

Regarding Claim 14, Kopperschmidt teaches the guide channels (28, 29) are formed in first and/or second housing halves (annotated fig.2) of the housing body.

Regarding Claim 16, Kopperschmidt teaches the first and second housing halves (annotated fig.2) of the housing body (annotated fig.2) are openably interconnected (via 'locking hooks' 37, 38 depicted in figure 2; ¶ 44).

Regarding Claim 17, Kopperschmidt teaches that the line guide 26 is designed in such a way that the line segment 27 is guided in the shape of an arc (fig.3).

Regarding Claim 18, Kopperschmidt teaches that the line guide 26 has a housing body (fig.2) in which an arc-shaped contact face 30 ("clamp", fig.2, ¶ 43) for the line segment 27 is formed.

Regarding Claim 21, Kopperschmidt teaches the apparatus 22/24 for detecting the situation is configured in such a way that a control signal ("a visual and/or optical alarm", ¶ 4) is generated when the change in situation of the line segment due to the tension applied to the flexible line 7 is detected ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line, which is monitored by a pressure monitoring device", Abstract).

Regarding Claim 22, Kopperschmidt teaches a blood treatment device comprising an extracorporeal blood circuit ("The invention relates to a device and to a method for monitoring access to vessels during extracorporeal blood treatment", Abstract) that has
a flexible arterial line 6 ("Arterial hose line", fig.1, ¶ 30) comprising the arterial puncture cannula 5 ("arterial puncture cannula", fig.1, ¶ 30) and the flexible venous line 7 ("venous hose line", ¶ 30, 35) comprising a venous puncture cannula 8 ("venous puncture cannula", fig.1, ¶ 30), wherein the blood treatment device has the device for monitoring access to the patient according to claim 1.

Regarding Claim 23, Kopperschmidt teaches the blood treatment device has an alarm unit 19 ("alarm unit", ¶ 32), that is configured such that an alarm is provided if the apparatus 22/24 for detecting the situation detects the change in the situation of the line segment 27 due to the tension applied to the flexible line 7 ("Additionally, since the clamping jaws pinch off the blood line abruptly, it is not possible to trigger an alarm before the blood treatment is interrupted", ¶ 7; "If an alarm is triggered, the hospital staff can remove the kink [caused by tension] by returning the hose line into the loop shape without having to interrupt the treatment.", ¶ 13; "[an alarm unit] in the event of a malfunction emits an optical and/or acoustic alarm", ¶ 32).

Regarding Claim 24, Kopperschmidt teaches that the blood treatment device has a blood pump 9 ("blood pump", fig.1, ¶ 30) for conveying blood in the extracorporeal blood circuit, a venous blocking member 20 ("venous hose clamp", fig.1, ¶ 38) for blocking the flexible venous line, and
a control unit 15 ("central control unit", fig.1, ¶ 38) being provided, that is configured such that the blood pump 9 is stopped and/or the venous blocking member 20 is closed if the apparatus 22/24 for detecting the situation detects the change in situation of the line segment due to tension applied to the flexible line 7 ("Within a short time, approximately 1 to 2 seconds, the pressure rises from 150 mmHg on account of the narrowing at the kinking point, and the upper limiting value of 200 mmHg for the venous pressure is exceeded. Consequently, central control unit 15 triggers an alarm and interrupts the blood treatment by closing venous hose clamp 20 and stopping blood pump 9", ¶ 38).

Regarding Claim 26, Kopperschmidt teaches a method for monitoring access to a patient for a device by means of which a liquid is withdrawn from a patient and/or supplied to a patient ("The device according to the present invention, which can be retrofitted to an apparatus for supplying and removing fluids to or from a patient", ¶ 14),
in which blood ("blood", Abstract) of a patient is withdrawn from the patient via a flexible arterial line 6 ("Arterial hose line", fig.1, ¶ 30) having an arterial puncture cannula 5 ("arterial puncture cannula", fig.1, ¶ 30) and supplied to the patient via a flexible venous line 7 ("venous hose line", ¶ 30, 35) having a venous puncture cannula 8 ("venous puncture cannula", fig.1, ¶ 30),
wherein a line segment 27 ("loop", fig.1, ¶ 38) of the flexible venous line 7 ("the hose line is made from a flexible material that easily bends", ¶ 12) is guided by means of a line guide 26 ("means", ¶ 35) in such a way that the line segment forms a loop or an arc (fig.3),
and a change in spatial position of the line segment 27 forming a loop or arc (fig.3), due to tension applied to the flexible venous line 7 is monitored by a monitoring system 15 ("central control unit", fig.1, ¶ 33) comprises a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37) relative to the monitoring system 15 (¶ 34, fig.1), and
the monitoring system 15 ("central control unit", fig.1, ¶ 33) concludes that incorrect vessel access is occurring if the situation of the line segment changes ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line, which is monitored by a pressure monitoring device", Abstract; "Since the hose line forms a loop 27 above the puncture cannula, the slipping-out of the puncture cannula 8 leads to the triggering of an alarm and/or the interruption of the blood treatment", ¶ 38). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kopperschmidt in view of Bazargan et al. (US 20160367751 A1).

Regarding Claim 2, Kopperschmidt teaches the apparatus 22/24 for detecting the situation of the line segment 27. However, Kopperschmidt fails to teach that the apparatus 22/24 for detecting the situation comprises an optical image capture system. 
Bazargan discloses a fluid infusion device, and teaches an optical image capture system 1008 ("optical sensor", fig.28, ¶ 184; “The sensor sends the captured image data to a signal processor for analysis to determine how the images/patterns have changed over time”, ¶ 197). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to have an optical image capture system as taught by Bazargan, for the purpose of providing output signal characteristics that are responsive to a physical parameter to be measured having the range and resolution of the monitored output signal provides for the desired number of output levels (e.g., different states, values, quantities, signals, magnitudes, frequencies, steps, or the like) across the range of measurement (¶ 184).

Regarding Claim 3, Kopperschmidt teaches the flexible line 7 ("the hose line is made from a flexible material that easily bends", ¶ 12) and tension applied to the flexible line 7 ("the line is stressed under tension", Abstract), but fails to teach the optical image capture system is configured to detect a plurality of spaced-apart markings, applied to the flexible line 7, individually in succession, and to count when the markings are moved relative to the optical image capture system, as a result of a change in situation of the flexible line 7, and pass through the detection region thereof, the optical image capture system having an evaluation unit, which is configured in such a way that the number of counted markings is compared with a predetermined threshold and it is concluded that there is a change in situation of the flexible line 7 due to tension applied to the flexible line 7 if the number of counted markings is greater than a predetermined threshold.
Bazargan teaches the optical image capture system ("occlusion detection system that utilizes optical sensing technology", ¶ 195) is configured to detect a plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195), 
and to count when the markings are moved relative to the optical image capture system, as a result of a change in situation of the flexible line 7 ("an optical mouse contains a small LED that interrogates a work surface, and a CMOS sensor that detects the reflected light. The sensor sends the captured image data to a signal processor for analysis to determine how the images/patterns have changed over time", ¶ 197), 
and pass through the detection region thereof ("optical sensing range that covers the desired portion of the optically detectable pattern 1026", ¶ 198), the optical image capture system having an evaluation unit 1030 ("detection circuit", fig.29, ¶ 197),
which is configured in such a way that the number of counted markings is compared with a predetermined threshold ("normal" operating conditions would indicate that there is a previously known quantity at which "normal", or a threshold, is established; "The detection circuit 1030 is configured to observe this characteristic movement of the pattern 1026, which is indicative of normal operating conditions. In this regard, the detection circuit 1030 can determine that the operating condition of the fluid pump mechanism is normal", ¶ 199) and it is concluded that there is a change in situation of the flexible line 7 due ("the detection circuit 1030 to optically interrogate the pattern 1026 during operation of the fluid pump mechanism and, in response to the optical detection, determine the operating condition or state of the fluid pump mechanism", ¶ 198; threshold or "normal operating conditions" are described in ¶ 199) if the number of counted markings 1026 is greater than a predetermined threshold.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt such that the optical image capture system is configured to detect a plurality of spaced-apart markings, which would be applied to the flexible line, individually in succession, and to count when the markings are moved relative to the optical image capture system, as a result of a change in situation of the flexible line, and pass through the detection region thereof, the optical image capture system having an evaluation unit, which is configured in such a way that the number of counted markings is compared with a predetermined threshold and it is concluded that there is a change in situation of the flexible line due to tension applied to the flexible line if the number of counted markings is greater than a predetermined threshold as taught by Bazargan, for the purpose of determining the operating condition or state of the fluid pump mechanism (¶ 198).

Regarding Claim 4, Kopperschmidt teaches the evaluation unit  (part of "central control unit 15", fig.1, ¶ 33), the tension ("the line is stressed under tension", Abstract; "the hose line is made from a flexible material that easily bends", ¶ 12) applied to the flexible line 7 ("the line is stressed under tension", Abstract; "the hose line is made from a flexible material that easily bends", ¶ 12), but fails to teach that the optical image capture system is configured such that a plurality of spaced-apart markings provided on the flexible line 7 is determined within an observation window, the evaluation unit is configured such that the number of markings in the observation window is compared with a predetermined threshold and the evaluation unit concludes that there is the change in situation when the number of markings in the observation window is less than the predetermined threshold.
Bazargan teaches that the evaluation unit 1030 ("detection circuit", fig.29, ¶ 197) is configured such that a plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195) provided on the flexible line 7 is determined within an observation window ("One simple and low cost way to visualize and confirm the adjustment involves the use of a clear window on the housing", ¶ 103), 
the evaluation unit 1030 ("detection circuit", fig.29, ¶ 197)  is configured that the number of markings 1026 in the observation window ("clear window", ¶ 103) is compared with a predetermined threshold ("normal" operating conditions would indicate that there is a previously known quantity at which "normal", or a threshold, is established; "The detection circuit 1030 is configured to observe this characteristic movement of the pattern 1026, which is indicative of normal operating conditions. In this regard, the detection circuit 1030 can determine that the operating condition of the fluid pump mechanism is normal", ¶ 199) and the evaluation unit 15 concludes that there is a change in situation ("the detection circuit 1030 to optically interrogate the pattern 1026 during operation of the fluid pump mechanism and, in response to the optical detection, determine the operating condition or state of the fluid pump mechanism", ¶ 198; threshold or "normal operating conditions" are described in ¶ 199) when the number of markings 1026 in the observation window ("clear window", ¶ 103) is less than the predetermined threshold.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt such that the evaluation unit is configured such that a plurality of spaced-apart markings provided on the flexible line is determined within an observation window, the evaluation unit is configured such that the number of markings in the observation window is compared with the predetermined threshold and the evaluation unit concludes that there is a change in situation when the number of markings in the observation window is less than the predetermined threshold as taught by Bazargan, for the purpose of determining the operating condition or state of the fluid pump mechanism (¶ 198). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kopperschmidt in view of Chin et al. (US 5376785 A).

Regarding Claim 7, Kopperschmidt teaches the evaluation unit (part of "central control unit 15", fig.1, ¶ 33), 
the evaluation unit (part of the "central control unit 15", fig.1, ¶ 33) being configured in such a way that a measurement is compared with a predetermined threshold and it is concluded that there is a change in situation of the flexible line 7 due to the tension applied to the flexible line 7 when the measurement is greater than the predetermined threshold ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line [(measurement)], which is monitored by a pressure monitoring device", Abstract; "In order to monitor the pressure in the arterial hose line, the dialysis apparatus has a monitoring device 22, which is connected via a data line 23 to a pressure sensor 24", ¶ 34).
However, Kopperschmidt fails to teach a displacement meter is designed such that a distance by which the tactile sensor is displaced when the situation of the line segment changes is measured, and the evaluation unit is configured such that a measured displacement is compared with the predetermined threshold.
Chin discloses an optical displacement sensor, and teaches that the displacement meter (“optical displacement sensor”, col.11, ll.1-7) is designed such that a distance by which the tactile sensor is displaced when the situation of the line segment changes, is measured (displacement sensors can be contact displacement sensors that read changes in the shape of the target (the flexible line) through movement of the displacement sensor), and the measured displacement (Note: A Displacement Sensor is a device that measures the distance between the sensor and an object by detecting the amount of displacement through a variety of elements and converting it into a distance (www.ia.omron.com); “information received through touch”, col.1, ll.10-22) is compared with the predetermined threshold (Displacement sensors operate by initially measuring the offset from a given target (the flexible line) of the sensor. This measurement is quantified as the predetermined threshold distance from the target; “comparison with a "master" image”, col.1, ll.31-47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include a displacement meter, as taught by Chin, for the purpose of determining object shape through contact (col.1, ll.10-22), and such that the displacement meter is designed such that a distance by which the tactile sensor is displaced when the situation of the line segment changes is measured, and the evaluation unit is configured such that the measured displacement is compared with the predetermined threshold as taught by Chin, for the purpose to detect the passage of an object to detect displacement of surface contours (col.1, ll.31-63).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kopperschmidt in view of Voege et al. (US 20050011282 A1).

Regarding Claim 8, Kopperschmidt teaches the tactile sensor 24 ("pressure sensor", fig.1, ¶ 34), but Kopperschmidt fail to teach that it is designed as an actuation member of an electrical switch. Voege discloses a fluid flow indication apparatus, and teaches an actuation member 204 ('diaphragm 204', fig.5, ¶ 72) of an electrical switch 258 ('contact', fig.5, ¶ 72) and further teaches that “a contact 258 on diaphragm 204 when diaphragm is in its first, unbiased position shown in FIG. 5. Pressure within flow path 202 distorts diaphragm 204 moves contact 258 away from pad 246 to de-activate circuit 206” (see ¶ 72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to have an actuation member of an electrical switch as taught by Voege, for the purpose of activating or deactivating the circuit, which would alert the user of a lack of connection to the fluid source, a leak in the system, or drop in pressure of the source (¶ 72). 

Regarding Claim 9, Kopperschmidt teaches the apparatus 24 for situation detection, a first portion of the line segment 27 ("loop", fig.1, ¶ 38) guided by means of the line guide 26 ("means", ¶ 35), a second portion of the line segment 27 ("loop", fig.1, ¶ 38) guided by means of the line guide 26 ("means", ¶ 35), and a change in situation of the line segment 26 due to tension applied to the flexible line 7 ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line, which is monitored by a pressure monitoring device", Abstract; "In order to monitor the pressure in the arterial hose line, the dialysis apparatus has a monitoring device 22, which is connected via a data line 23 to a pressure sensor 24", ¶ 34).
Kopperschmidt fail to teach an elongate element, that actuates an electrical switch when deformed, the elongate element has a first end that is in operative connection with a first portion of the line segment, and the elongate element has a second end that is in operative connection with a second portion of the line segment, such that the elongate element is deformed in the event of a change in situation of the line segment. 
Voege teaches an elongate element 204 ('diaphragm', fig.5, ¶ 72), which actuates an electrical switch 258 ('contact', fig.5, ¶ 72) when deformed, the first end of the elongate element 204 being in operative connection with a first portion of the line segment (elongate element is operatively connected to the entire line segment, see fig.5), and the second end of the elongate element 204 being in operative connection with a second portion of the line segment (elongate element is operatively connected to the entire line segment, see fig.5), such that the elongate element 204 is deformed in the event of a change in situation of the line segment (biased versus unbiased position, ¶ 72). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include an elongate element, such that it actuates an electrical switch when deformed, the first end of the elongate element being in operative connection with a first portion of the line segment, and the second end of the elongate element being in operative connection with a second portion of the line segment, such that the elongate element is deformed in the event of a change in situation of the line segment as taught by Voege, for the purpose of activating or deactivating the circuit, which would alert the user of a lack of connection to the fluid source, a leak in the system, or drop in pressure of the source (¶ 72).

Regarding Claim 10, Kopperschmidt teaches the apparatus 24 for detecting the situation, a first portion of the line segment 27 ("loop", fig.1, ¶ 38) guided by the line guide 26 ("means", ¶ 35), a second portion of the line segment 27 ("loop", fig.1, ¶ 38) guided by the line guide 26 ("means", ¶ 35), and the evaluation unit 22 ("monitoring device", fig.1, ¶ 34). Kopperschmidt fail to teach that the apparatus 24 for detecting the situation has an elongate element made of an electrically conductive material, the elongate element has a first end that is in operative connection with a first portion of the line segment, and the elongate element has a second end that is in operative connection with a second portion of the line segment, and that the electrical resistance of the elongate element is monitored.
Voege teaches an elongate element 246 ("conductive pad", fig.5, ¶ 72) made of an electrically conductive material ("conductive pad...bridges the gap and closes the circuit when flexible portion…is deflected", ¶ 56; if the conductive pad is bridging the gap and closing the circuit, this would imply that the conductive pad is made of an electrically conductive material), the first end of the elongate element 246 in operative connection with a first portion of the line segment (elongate element is operatively connected to the entire line segment, see fig.5), and the second end of the elongate element 246 in operative connection with a second portion of the line segment (elongate element is operatively connected to the entire line segment, see fig.5), the electrical resistance of the elongate element 246 ("conductive pad", fig.5, ¶ 72) is monitored ("A loss of pressure in flow path 202 results in diaphragm 204 returning to its first, rest position and activating circuit 206 that in turn activates an indicator such as an LED 208 or a buzzer", ¶ 72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt such that the apparatus 24 for detecting the situation has an elongate element made of an electrically conductive material, the first end of the elongate element in operative connection with a first portion of the line segment, and the second end of the elongate element in operative connection with a second portion of the line segment, and that the electrical resistance of the elongate element is monitored as taught by Voege, for the purpose of sounding an alarm the line becomes un-attached from the fluid source or a significant amount of fluid is escaping, or pressure in the fluid supply drops below a predetermined level (¶ 72). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kopperschmidt in view of Bazargan and Tamari (US 5215450 A).

Regarding Claim 11, Kopperschmidt teaches the apparatus 24 for detecting the situation, the line segment 27 guided in the line guide 26 ("means", ¶ 35), and an evaluation unit 22 ("monitoring device", fig.1, ¶ 34), but Kopperschmidt fails to teach at least one roller that is brought into contact with the line segment guided by the line guide, a rotation meter for measuring rotations of the at least one roller, and the evaluation unit is configured to receive a measurement signal from the rotation meter and compare the number of rotations of the at least one roller with a predetermined threshold.
Bazargan teaches measuring rotations of the at least one rotor 1024 ("The pattern 1036 can also be observed to detect rotation of the rotor", ¶ 199), receiving the measurement signal from the rotation meter 1030 ('detection circuit', fig.29, ¶ 199) and compare the number of rotations of the at least one roller with a predetermined threshold ("normal" operating conditions would indicate that there is a previously known quantity at which "normal", or a threshold, is established; "The detection circuit 1030 is configured to observe this characteristic movement of the pattern 1026, which is indicative of normal operating conditions. In this regard, the detection circuit 1030 can determine that the operating condition of the fluid pump mechanism is normal", ¶ 199). 
Tamari discloses a pumping system, and teaches at least one roller 81 ('roller’, fig.8(a), col.15, ll.21-26), which can be brought into contact with the line segment 83a (‘channel’, fig.8(a), col.16, ll.40-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include at least one roller, which can be brought into contact with the line segment guided in the line guide, as taught by Tamari, for the purpose of producing a blood flow in the circuit for extracorporeal circulation (Tamari col.1, ll.34-52), a rotation meter for measuring rotations of the at least one roller, and such that the evaluation unit configured to receive a measurement signal of the rotation meter and compare the number of rotations of the at least one roller with a predetermined threshold as taught by Bazargan, for the purpose of correlating the angular position of the rotor 1024 with its axial displacement (¶ 199). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kopperschmidt in view of Tamari (US 5215450 A).

Regarding Claim 15, Kopperschmidt teaches the guide channels (28, 29) of the housing body (annotated fig.2), but Kopperschmidt fail to teach at least one roller is provided in at least one of the guide channels of the housing body. 
Tamari teaches at least one roller 81 ('roller’, fig.8(a), col.15, ll.21-26) is provided in at least one of the guide channels (guide channel consists of area in which channel is running through housing 4) of the housing body 4 (‘roller pump’, fig.8(a), col.9, ll.62-68 and col.10, ll.1-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include at least one roller, as taught by Tamari, such that it is provided in at least one of the guide channels of the housing body as taught by Tamari, for the purpose of producing a blood flow in the circuit for extracorporeal circulation (col.1, ll.34-52).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopperschmidt in view of Nakao et al. (US 20040040387 A1).

Regarding Claim 19, Kopperschmidt teaches that the line guide 26 has an arc-shaped guide element for receiving the line segment 27 (fig.2), 
the arc-shaped guide element has a first arc-shaped portion 31 ("central opening", fig.2, ¶ 43) for receiving a first sub-portion of the line segment 27, and 
a second arc-shaped portion (annotated fig.2) for receiving a second sub-portion of the line segment 27 (fig.3), 
the first and second arc-shaped portions (31 and annotated fig.2) of the guide element are movably interconnected (via 'locking hooks' 37, 38 depicted in figure 2; ¶ 44).
Kopperschmidt fail to teach that a distance between opposite ends of the arc-shaped portion of the guide element increases when the tension is applied to the flexible line.
Nakao discloses flow tubes with an arcuate shape, and teaches that a distance between opposite ends (‘points C' and C’, fig.2, ¶ 37) of the arc-shaped portion of the guide element increases (figure 2 depicts radius ‘R’ increasing as stress is applied to the tube, thus increasing the distance between the opposite ends; “expansion in the x-axis direction”, ¶ 44) when the tension (‘stress’, Abstract) is applied to the flexible line (‘tube’, Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt/Bazargan such that a distance between opposite ends of the arc-shaped portion of the guide element increases when the tension is applied to the flexible line as taught by Nakao, for the purpose of adjusting the shape of the arc-shaped portion to account for changes in the state of flow through the line.

Regarding Claim 20, Kopperschmidt teaches that the line guide 26 has an arc-shaped guide element for receiving the line segment 27, 
the arc-shaped guide element having a first arc-shaped portion 31 ("central opening", fig.2, ¶ 43) for receiving a first sub-portion (portion of 27 that goes through 31) of the line segment 27, and 
a second arc-shaped portion (annotated fig.2) for receiving a second sub-portion (portion of 27 that goes through second arc-shaped portion) of the line segment 27, and
consisting of resilient material ("plastic injection-moulded part", ¶ 44).
Kopperschmidt fails to teach that a distance between opposite ends of the arc-shaped portions of the guide element increases when tension is applied to the flexible line. 
Nakao teaches that a distance between opposite ends (‘points C' and C’, fig.2, ¶ 37) of the arc-shaped portion of the guide element increases (figure 2 depicts radius ‘R’ increasing as stress is applied to the tube, thus increasing the distance between the opposite ends; “expansion in the x-axis direction”, ¶ 44) when the tension (‘stress’, Abstract) is applied to the flexible line (‘tube’, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt/Bazargan such that a distance between opposite ends of the arc-shaped portion of the guide element increases when the tension is applied to the flexible line as taught by Nakao, for the purpose of adjusting the shape of the arc-shaped portion to account for changes in the state of flow through the line.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kopperschmidt in view of Kotsos et al. (US 20140183106 A1).

Regarding Claim 25, Kopperschmidt fail to teach that the device for monitoring has a transmitter for wirelessly transmitting a control signal, and the blood treatment device has a receiver for wirelessly receiving the control signal. Kotsos discloses a system of monitoring blood leaks during hemodialysis therapy, and teaches the device for monitoring ("Wireless Wetness Detector (WWD)", ¶ 12) has a transmitter 115 ("wireless transmitter", fig.1, ¶ 25) for wirelessly transmitting a control signal ("control activity", ¶ 45), and the blood treatment device ("hemodialysis machine", ¶ 25) has a receiver 130 ("multi-antenna wireless receiver device", fig.1, ¶ 25) for wirelessly receiving a control signal ("control activity", ¶ 45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt such that the apparatus for monitoring has a transmitter and the blood treatment device has a receiver for wirelessly transmitting a control signal as taught by Kotsos, for the purpose to receive data streams, and process and analyze multiple data streams to output data selectively that indicates whether a wetness condition has been detected at the patient's vascular access point (¶ 27).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1-4, 7, 8-11, 15, 19-20, and 25 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 14-21 of the Applicant’s remarks, the Applicant amended claims 1-4, 7, 8-11, 15, 19-20, and 25, and argued that claims 2-25 depend from claim 1 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1-4, 7, 8-11, 15, 19-20, and 25 can be overcome in light of the previously mentioned prior art, Kopperschmidt, Bazargan, Kotsos, Voege, Tamari, Nakao, and Chin, as discussed above. Additionally, since claims 2-25 depend from claim 1, they are similarly rejected as claim 1.

On pages 14-15 of the Applicant’s remarks, the Applicant argues that for claim 1,
Pressure sensor 24 of Kopperschmidt is not, however, configured to detect a change in the spatial position of the line segment, as presently claimed, let alone a change in the spatial position of the line segment relative to (a) a line guide, or (b) an apparatus for detecting the situation (pressure sensor 24), or (c) both a line guide and an apparatus for detecting the situation (pressure sensor 24).
The Examiner appears to recognize that Kopperschmidt fails to disclose a spatial position detection system, at least not one that comprises an optical image capture system

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 102 as discussed above that:
Kopperschmidt teaches a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that is configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37) relative to the apparatus 24 for detecting the situation ("a monitoring device 22, which is connected...to a pressure sensor 24", ¶ 34, fig.1).
Kopperschmidt teaches a spatial position detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that monitors the cannula “slipping out of the vessel access” (see Abstract). Kopperschmidt is not relied upon to teach an optical image capture system (as required only in claim 2), however, Bazargan teaches an optical image capture system 1008 ("optical sensor", fig.28, ¶ 184). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include an optical image capture system as taught by Bazargan, for the purpose of providing output signal characteristics that are responsive to a physical parameter to be measured having the range and resolution of the monitored output signal provides for the desired number of output levels (e.g., different states, values, quantities, signals, magnitudes, frequencies, steps, or the like) across the range of measurement (¶ 184).

On pages 16-17 of the Applicant’s remarks, the Applicant argues that for claims 2-4,
Each of claims 2-4 recites that "the apparatus for detecting the situation of the line segment comprises an optical image capture system." As mentioned above, the Examiner recognizes that Kopperschmidt fails to disclose an optical image capture system.
The optical image capture system of Bazargan et al. has nothing to do with, and is not configured for, detecting a change in the spatial position of a line segment, let alone the spatial position of a line segment of a flexible line for withdrawing blood from, or supplying blood to, a patient.
Kopperschmidt uses pressure detection and pressure sensors to monitor access to vessels. There would be no need or motivation to add an optical image capture system to the device of Kopperschmidt and doing so would have (1) rendered Kopperschmidt's inventive pressure sensing system useless, and (2) greatly complicated the device of Kopperschmidt for no apparent reason.
The presently claimed device and method are configured to monitor an access to a patient, whereas the Bazargan et al. device is configured for determining an occlusion along a fluid line.

However, the Examiner respectfully disagrees. It is noted in the rejection of claims 2-4 under 35 U.S.C 103 as discussed above that:
Kopperschmidt is not relied upon to teach an optical image capture system, however, Bazargan teaches an optical image capture system 1008 ("optical sensor", fig.28, ¶ 184). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include an optical image capture system as taught by Bazargan, for the purpose of providing output signal characteristics that are responsive to a physical parameter to be measured having the range and resolution of the monitored output signal provides for the desired number of output levels (e.g., different states, values, quantities, signals, magnitudes, frequencies, steps, or the like) across the range of measurement (¶ 184).
Kopperschmidt teaches a spatial position detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that monitors the cannula “slipping out of the vessel access” (see Abstract). Bazargan is cited to only teach specifically an optical image capture system 1008 ("optical sensor", fig.28, ¶ 184). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include an optical image capture system that would detect a change in the spatial position of a line segment as taught by Bazargan, for the purpose of providing output signal characteristics that are responsive to a physical parameter to be measured having the range and resolution of the monitored output signal provides for the desired number of output levels (e.g., different states, values, quantities, signals, magnitudes, frequencies, steps, or the like) across the range of measurement (¶ 184).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include an optical image capture system as taught by Bazargan, for the purpose of providing output signal characteristics that are responsive to a physical parameter to be measured having the range and resolution of the monitored output signal provided for the desired number of output levels (e.g., different states, values, quantities, signals, magnitudes, frequencies, steps, or the like) across the range of measurement (¶ 184).
The presently claimed device and method are configured to monitor an access to a patient, and if the puncture cannula slips out of the access, then it would be necessary to determine if there is an occlusion along the fluid line that cause the slipping out of the puncture cannula. 

On page 18 of the Applicant’s remarks, the Applicant argues that for claim 7,
Kopperschmidt neither discloses nor suggests a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.
Chin et al. fails to overcome the shortcomings of Kopperschmidt, at least with respect to such a detection system.
Chin et al. also fails to disclose or suggest a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 7 under 35 U.S.C 103 as discussed above that:
Kopperschmidt already teaches a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that is configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37 NOTE: “spatial position” of line segment is inherently taught by “slipping-out” position of the line segment).
Chin is not relied upon to teach a detection system.
Chin is not relied upon to teach a detection system.

On pages 19-20 of the Applicant’s remarks, the Applicant argues that for claims 8-10,
Kopperschmidt neither discloses nor suggests a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.
Voege et al. fails to overcome the shortcomings of Kopperschmidt, at least with respect to such a detection system.
Like Kopperschmidt, Voege et al. also fails to disclose or suggest a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.

However, the Examiner respectfully disagrees. It is noted in the rejection of claims 8-10 under 35 U.S.C 103 as discussed above that:
Kopperschmidt already teaches a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that is configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37 NOTE: “spatial position” of line segment is inherently taught by “slipping-out” position of the line segment).
Voege is not relied upon to teach a detection system.
Voege is not relied upon to teach a detection system.

On pages 18-19 of the Applicant’s remarks, the Applicant argues that for claim 11,
Kopperschmidt and Bazargan et al. neither discloses nor suggests a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.
Tamari fails to overcome the shortcomings of Kopperschmidt and Bazargan et al., at least with respect to such a detection system.
Like Kopperschmidt and Bazargan et al., Tamari also fails to disclose or suggest a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 11 under 35 U.S.C 103 as discussed above that:
Kopperschmidt already teaches a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that is configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37 NOTE: “spatial position” of line segment is inherently taught by “slipping-out” position of the line segment).
Tamari is not relied upon to teach a detection system.
Tamari is not relied upon to teach a detection system.

On page 19 of the Applicant’s remarks, the Applicant argues that for claim 15,
Kopperschmidt neither discloses nor suggests a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.
Tamari fails to overcome the shortcomings of Kopperschmidt, at least with respect to such a detection system.
Like Kopperschmidt, Tamari also fails to disclose or suggest a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 15 under 35 U.S.C 103 as discussed above that:
Kopperschmidt teaches a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that is configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37 NOTE: “spatial position” of line segment is inherently taught by “slipping-out” position of the line segment).
Tamari is not relied upon to teach a detection system.
Tamari is not relied upon to teach a detection system.

On page 20 of the Applicant’s remarks, the Applicant argues that for claims 19-20,
Kopperschmidt neither discloses nor suggests a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.
Nakao et al. fails to overcome the shortcomings of Kopperschmidt, at least with respect to such a detection system.
Like Kopperschmidt, Nakao et al. also fails to disclose or suggest a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.

However, the Examiner respectfully disagrees. It is noted in the rejection of claims 19-20 under 35 U.S.C 103 as discussed above that:
Kopperschmidt teaches a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that is configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37 NOTE: “spatial position” of line segment is inherently taught by “slipping-out” position of the line segment).
Nakao is not relied upon to teach a detection system.
Nakao is not relied upon to teach a detection system.

On page 21 of the Applicant’s remarks, the Applicant argues that for claim 25,
Kopperschmidt neither discloses nor suggests a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.
Kotsos et al. fails to overcome the shortcomings of Kopperschmidt, at least with respect to such a detection system.
Like Kopperschmidt, Kotsos et al. also fails to disclose or suggest a detection system configured to detect a change in the relative spatial position of a line segment, as recited in amended claim 1.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 25 under 35 U.S.C 103 as discussed above that:
Kopperschmidt teaches a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) that is configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37 NOTE: “spatial position” of line segment is inherently taught by “slipping-out” position of the line segment).
Kotsos is not relied upon to teach a detection system.
Kotsos is not relied upon to teach a detection system.

Applicant’s arguments with respect to claims 1-4, 7, 8-11, 15, 19-20, and 25 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785